Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed April 14, 2022. As filed, claims 1-6, 9, 12-15, and 17-20 are pending; of which claim 1 is amended. Claims 7-8, 10,  11, 16 are cancelled. 
Response to Remarks
Applicants’ amendment, have been fully considered. The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-4, 10, 14, 17 under 35 U.S.C.  §  102(a)(1)  over Hu , Huagong Shikan (2013), 27(1), 25-27  is withdrawn in view of amendments to claim to incorporate to claim 1 the limitations of claim 8.
2. The rejection of claims 1-6, 8-10, 12-15, and 17-20 under 35 U.S.C.  §  103 as over Hu , Huagong Shikan (2013), 27(1), 25-27 and  US 2012/103790 by Krull et al. May 3, 2012  is withdrawn.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 04/14/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation :
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and the claim also recites 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which is the narrower statement of the range/limitation. Furthermore, the Markush formula (VI) does not permit further substituents: CN, Halogen etc.
The claim 1 and its depends are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu , Huagong Shikan (2013), 27(1), 25-27 (cited in PTO-892 mailed 01/21/2022) and US 6271410 by Thomas et al., Aug, 2001 (cited in PTO-892 attached herewith).
The article by Hu teach the synthesis of tri-Bu citrate by esterification of citric acid  with butanol using 2-hydroxyethanesulfonic acid  as catalyst was studied.  Effects of reaction time, mole ratio of reactants and amount of catalyst on yield of tri-Bu citrate were investigated.  The optimum reaction condition: molar ratio of citrate acid to butanol was 1:4.5, catalyst amt. was 3.0 g/1 mol citrate acid, and reaction time was 4.0 h.  Under that condition, conversion was over 99%.  Results showed that solid acid 2-hydroxyethanesulfonic acid  was an efficient catalyst for the reactions with high conversion and selectivity in mild conditions (abstract).
The citric acid   substrate of the prior art corresponds to the claimed formula (I) wherein m is 1; R0, is OR3; R2 isC1-C6alkyl COOR3, R3 is H; R1 is COOR3; and claimed formula (II) wherein m is 1,  R1 is COOR3, R3 is H; R2 is C1-6 alkyl COOR3; and C4- alcohol substrates disclosed by the prior art correspond to the claimed C1-C36 alcohol;  citric acid recited in instant claim 3, as racemic the  mixture of isomers of instant claim 4. The 2-hydroxyethanesulfonic acid  as catalyst recited in claim 1 and 18.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The temperature of the reaction is 180°C which encompasses the claimed range of 50-220°C (instant claim 1).
 Regarding instant claim 14, the reference discuss on Table 1 the effect of catalyst amount ranging 0.10-0.50% on the reaction yield/ 
Regarding instant claim 17 the prior art discuss evaporation under reduced pressure of the solvent (1.4. page 26).
The article by Hu exemplifies the  esterification of carboxylic acid with alcohol  mediated by 2-hydroxyethanesulfonic acid catalyst for citric acid and butanol, the prior art does not teach other examples of carboxylic acid or other alcohol substrate. 
However, the scope of esterification reaction of long chain alcohol substrates with carboxylic acids  mediated by sulfonic catalyst is known in the prior art as discussed by the ‘410 patent. 
The ‘410 patent teach a method for producing esters of high purity  such as C3-12 alkyl, substituted alkyl, alkenyl and cycloalkyl cyanoacetates by an efficient and simplified one-step process in which a small molar excess of the corresponding alcohol is esterified with cyanoacetic acid in the presence of an acid catalyst methanesulfonic acid at 60-150° with continuous removal  of the water of esterification, with little or no by-products that require processing for disposal, the process is suited for industrial production of large nr of esters  (abstract, col 2 lines 36-39; col 3 lines 1-29). 
The temperature of the reaction is 60-150 ºC which overlaps with the claimed range of 50-220°C (col 3 lines 52-65).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding instant claim 13, disclosed on [0039] of the ‘790 publication is that the aliphatic carboxylic acid (I) and alcohol (II) can be reacted with one another in any desired ratios; preferably, the reaction between carboxylic acid and alcohol takes place with molar ratios of from 20: 1 to 1 :20; the equimolar amounts of carboxylic acid: alcohol are encompassed by the claimed ratio. 
Disclosed on [0046] of the ‘410 patent discuss the ratio of reagents and catalyst ( col 3 lines 39-50; col 4 lines 21-30).
Regarding instant claimed C6-C36 of formula (VI), the ‘410 teach esterification of 2-ethylhexanol which corresponds to alcohol of claimed formula (VI) wherein p is 1  ( example 1 col 5). 
Regarding the L-enantiomer configuration of carboxylic acid of instant claim 20, according to MPEP 2144.09, Section II, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Furthermore, a pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. See In re Anthony, 414 F.2d 1383, 162 USPQ 594.
Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to utilize carboxylic acid and alcohol as substrates for esterification reactions catalyzed by sulfonic acid catalyst and have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the teachings of Hu regarding esterification of carboxylic acid with alcohol mediated by 2-hydroxyethanesulfonic acid as required by instant claims as esterification catalyst for additional  carboxylic acids and alcohols substrates containing C6-36, because the prior art by the ‘410 patent  teach the broad scope of esterification reaction,  applicable for a variety of long chain alcohol substrates. 
The instantly claimed invention therefore corresponds to both simple substitution of one known element for another to obtain predictable results and use of known technique (esterification) to improve a similar methods or product in the same way.  There would have been a reasonable expectation of success based upon the shared field of the references.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622